                                                                                          FILED
                                                                                 2020 Apr-03 PM 01:10
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    )               Case No. 5:18-cv-01055-CLS
                                       )
RANDY HAMES and HAMES                  )
MARINA d/b/a HAMES MARINA              )
AND MOBILE HOME PARK,                  )
                                       )
      Defendants.                      )


TOMEKA BARTLETT and                    )
KAYLA CARREKER,                        )
                                       )
      Plaintiffs,                      )
                                       )
vs.                                    )               Case No. 5:18-cv-01096-CLS
                                       )
RANDY ALLAN HAMES, et al.,             )
                                       )
      Defendants.                      )

                          MEMORANDUM OPINION

      These consolidated cases are before the court on a motion filed by defendants,

Randy Hames and Hames Marina, L.L.C., doing business as Hames Marina and

Mobile Home Park, and asking the court to enter an order protecting Randy Hames

from being required to submit to a deposition until such time as the criminal charges

that are pending against him in the Circuit Court of Cullman County, Alabama, are

concluded. See doc. no. 35 (Motion for Protective Order), United States of America
v. Randy Hames, et al., Civil Action No. 5:18-cv-01055-CLS.1 Specifically, the

motion states that:

             Defendant Randy Allan Hames has been accused of various acts
       of sexual harassment and misconduct as the owner and operator of
       Hames Marina and Mobile Home Park, located on Smith Lake in
       Cullman, Alabama. As a result, he has been criminally charged with
       human trafficking by the State of Alabama. In addition, he has been
       sued by Tomeka Bartlett and Kayla Carreker, (collectively referred to as
       “the Private Plaintiffs”) in civil court[2] as well as by the United States
       Government for violations of the Fair Housing Act. In addition, for the
       exact same acts.

              As discovery proceeds in the civil case[s], the Plaintiffs and the
       Government are now pressing for the deposition of Randy Hames,
       despite an order by Judge Putnam in the Private Plaintiffs’ case that
       requires leave of court before a deposition notice can be issued. [Doc.
       23[3]]
       1
         Nota bene: Unless otherwise noted, all document numbers cited in this Order will refer to
the numbers imprinted upon pleadings listed on the docket sheet for the first of these consolidated
actions: i.e., United States of America v. Randy Hames, et al., Civil Action No. 5:18-cv-01055-CLS.
       2
        This is a reference to the second case filed in this court: i.e., Tomeka Bartlett and Kayla
Carreker v. Randy Allan Hames; Hames Marina, L.L.C.; Christi Hames Dolbeer; Mary Catherine
Hames; Jessica Hames Penner; Angela Hames Sahurie; and Miranda Hames Self, Civil Action No.
5:18-cv-01096-CLS. Prior to the order entered by this court, consolidating these actions, this case
had been assigned to Magistrate Judge T. Michael Putnam.
       3
       Judge Putnam entered an order denying a similar motion to stay filed by defendant Randy
Hames before the two cases were consolidated, but his order stated that the denial was

       without prejudice to the individual defendants to raise the privilege on a
       question-by-question basis as discovery ensues. The parties are directed to proceed
       with discovery in this matter with the following condition: that any notice of
       deposition directed toward Randy Allan Hames may be issued only after plaintiffs
       receive leave of court. Accordingly, the motion to stay is DENIED without
       prejudice.

Doc. no. 23 (Order Denying Motion), Bartlett & Carreker v. Hames, et al., Civil Action No. 5:18-cv-
01096-CLS (emphasis supplied).

                                                2
             Defendant Hames seeks protection from having to appear for his
      deposition in this civil case while a defendant in a parallel criminal case
      because he cannot assert his Fifth Amendment right without completely
      abandoning his defense of the civil cases. The adverse inference of
      asserting his Fifth Amendment privilege would be completely fatal in
      this case. Therefore, he seeks an order protecting him from appearing
      for a deposition while the criminal case is still pending.

Id. at 2 (underscored emphasis in original, italicized emphasis and footnotes

supplied).

                           PROCEDURAL HISTORY

      The government commenced the first of these actions on July 9, 2018. Its

complaint asserts claims against defendants Randy Hames and Hames Marina, L.L.C.,

doing business as “Hames Marina and Mobile Home Park” under Title VIII of the

Civil Rights Act of 1968, as amended, 42 U.S.C. § 3601 et seq. (“the Fair Housing

Act”). The government alleges that: Hames Marina, L.L.C. “is a residential real

estate company that owns and manages property in Cullman County”; such property

included at least fifteen mobile homes that are leased to various individuals; Randy

Hames had “an ownership interest in Hames Marina,” possessed the “authority to act

on behalf of” the Marina, and was “responsible for the management and operation of

the subject property”; and, Randy Hames violated the Fair Housing Act by subjecting

female tenants of the mobile homes “to discrimination on the basis of sex, including

severe, pervasive, and unwelcome sexual harassment . . . .” Doc. no. 1 (Complaint),

                                          3
at 2-3.4

       The second of these consolidated cases was commenced on July 17, 2018. The

complaint filed by Tomeka Bartlett and Kayla Carreker (“the private plaintiffs”)

asserts similar claims under the Fair Housing Act, as well as five supplemental state-

law claims for: invasion of privacy; intentional infliction of emotional distress (a so-

called “outrage” claim); assault and battery; violations of the Alabama Human

       4
        More specifically, the government alleged that Randy Hames’s unwelcome sexual
harassment included such acts as the following:

       a.     Demanding that female tenants engage in, or pressuring them to engage in
              oral sex or other sexual acts with him to obtain or keep rental housing;

       b.     Subjecting female tenants to unwelcome sexual contact, including but not
              limited to hugging female tenants, touching (or attempting to touch) female
              tenants’ bodies, and rubbing his body against female tenants’ bodies;

       c.     Offering to grant tangible housing benefits—such as reducing or excusing
              rent payments, late payments, or deposit amounts—in exchange for engaging
              in sexual acts with him;

       d.     Making intrusive, unannounced visits to female tenants’ homes for no
              apparent legitimate purposes and to further his sexual advances;

       e.     Menacing female tenants by repeatedly parking for extended periods of time
              in front of their homes when he had no apparent legitimate reason to do so;

       f.     Making unwelcome sexual comments, propositions, and sexual advances to
              female tenants; and

       g.     Taking adverse housing actions, such as evicting or refusing to make repairs,
              or threatening to take such actions, against female tenants who have objected
              to his unwelcome sexual advances and/or refused to engage in sexual acts
              with him.

Doc. no. 1 (Complaint), ¶ 10.

                                               4
Trafficking Statute, Ala. Code § 13A-6-150 et seq.; and violations of the Alabama

Fraudulent Transfer Act, Ala. Code § 8-9A-1 et seq.

       After the private plaintiffs sought protection from abuse by Randy Hames, he

was indicted by a Cullman County grand jury on charges of: Human Trafficking in

the First Degree, in violation of Ala. Code § 13A-6-152; Human Trafficking in the

Second Degree, in violation of Ala. Code § 13A-6-153; Sexual Extortion, in violation

of Ala. Code § 13A-6-241; Solicitation of Prostitution, in violation of Ala. Code §

13A-12-121(b); and Stalking in the Second Degree, in violation of Ala. Code § 13A-

6-90.1.5

       Defendants contend that, as a result of the pending State criminal charges,

Randy Hames is entitled to a stay of his deposition in these cases, both individually

and as representative of Hames Marina, L.L.C. They argue that the “complete

overlap” of facts undergirding the plaintiffs’ claims in these consolidated cases and

the pending State criminal charges constitute “special circumstances” requiring a stay.

Doc. no. 35 (Motion for Protective Order), at 4-5.

                                        DISCUSSION

       Even though defendants posture their motion as one seeking a “protective



       5
          See doc. no. 1 (Private Plaintiffs’ Complaint), ¶¶ 48-57, Bartlett & Carreker v. Hames, et
al., Civil Action No. 5:18-cv-01096-CLS.

                                                 5
order,” they do not cite Federal Rule of Civil Procedure 26(c),6 or any other Rule that


       6
         Federal Rule of Civil Procedure 26(c) governs motions for a protective order, and it reads
as follows:

               (1) In General. A party or any person from whom discovery is sought may
       move for a protective order in the court where the action is pending — or as an
       alternative on matters relating to a deposition, in the court for the district where the
       deposition will be taken. The motion must include a certification that the movant has
       in good faith conferred or attempted to confer with other affected parties in an effort
       to resolve the dispute without court action. The court may, for good cause, issue an
       order to protect a party or person from annoyance, embarrassment, oppression, or
       undue burden or expense, including one or more of the following:

               (A)    forbidding the disclosure or discovery;

               (B)    specifying terms, including time and place or the allocation of
                      expenses, for the disclosure or discovery;

               (C)    prescribing a discovery method other than the one selected by the
                      party seeking discovery;

               (D)    forbidding inquiry into certain matters, or limiting the scope of
                      disclosure or discovery to certain matters;

               (E)    designating the persons who may be present while the discovery is
                      conducted;

               (F)    requiring that a deposition be sealed and opened only on court order;

               (G)    requiring that a trade secret or other confidential research,
                      development, or commercial information not be revealed or be
                      revealed only in a specified way; and

               (H)    requiring that the parties simultaneously file specified documents or
                      information in sealed envelopes, to be opened as the court directs.

              (2) Ordering Discovery. If a motion for a protective order is wholly or partly
       denied, the court may, on just terms, order that any party or person provide or permit
       discovery.

               (3) Awarding Expenses. Rule 37(a)(5) applies to the award of expenses.

                                                  6
would support the relief they seek. On the other hand, a district court is not required

to stay discovery in civil cases pending resolution of a related criminal prosecution

unless “special circumstances so require in the interests of justice.” United States v.

Lot 5, Fox Grove, Alachua County, Florida, 23 F.3d 359, 364 (11th Cir. 1994); see

also, e.g., Love v. City of Lanett, No. 3:09-cv-622-MEF, 2009 WL 2525371, at *1

(M.D. Ala. Aug. 17, 2009) (“Absent special circumstances, the mere existence of

parallel criminal and civil proceedings does not compel stay of the civil

proceeding.”).

      When determining whether “special circumstances” exist, courts balance the

interests of the parties, the courts, and the public, while also focusing on the

following considerations:

      (1) the extent to which the issues in the criminal case overlap with those
      presented in the civil case; (2) the status of the criminal case, including
      whether the moving individual has been indicted; (3) the private
      interests of the non-moving party in proceeding expeditiously weighed
      against the prejudice caused by the delay; (4) the private interests of and
      burden on the moving party; (5) the interests of the courts; and (6) the
      public interest.

Heard v. Hannah, No. 7:13-CV-01998-JEO, 2014 WL 12819754, at *2 (N.D. Ala.

May 20, 2014) (quoting Love, 2009 WL 2525371, at *2). Defendants rely upon the

first consideration mentioned — i.e., “the extent to which the issues in the criminal

case overlap with those presented in the civil case” — and argue that “the similarity

                                          7
of issues” between those raised by the complaints in these cases and the criminal

charges pending in Cullman County, Alabama, is “the most important threshold issue

in determining whether to grant a stay.” Doc. no. 35 (Motion for Protective Order),

at 5. They claim that “[t]here is nothing in [these] civil case[s] that will not be an

issue in the criminal case], and vice versa.” Id. at 5 (alterations supplied).

      All plaintiffs disagree.     The private plaintiffs contend that the facts

underpinning their supplemental state-law “claims for the fraudulent transfer of assets

. . . in violation of the Alabama Fraudulent Transfer Act, Ala. Code § 8-9A-1, et seq.

(2017)” do not overlap with the facts of the State criminal charges. Doc. no. 43

(Private Plaintiffs’ Response), at 5.

      The government points out that its complaint alleges violations of the Fair

Housing Act on behalf of fifteen aggrieved women, twelve of whom “are not

involved in Hames’ state criminal proceedings.” Doc. no. 42 (Government’s

Response), at 8. The government also argues that, even if there is a significant

overlap of facts, the Fifth Amendment privilege cannot be asserted on a blanket basis.

See doc. no. 42 (Government’s Response), at 10 (citing United States v. Argomaniz,

925 F.2d 1349, 1356 (11th Cir. 1991) (“It is true that a blanket refusal to produce

records or to testify will not support a fifth amendment claim.”) (citing United States

v. Roundtree, 420 F.2d 845, 852 (5th Cir. 1969)).

                                           8
       In order to sustain claims of sex discrimination under the Fair Housing Act, the

government and private plaintiffs must prove the following facts, by a preponderance

of the evidence: the aggrieved females are members of a protected class; they offered

to rent property from defendants; they were ready, willing, and able to pay

defendants’ rental price; defendants refused to rent to the aggrieved females, or

otherwise made the property unavailable to them; the housing opportunity remained

available after that; and no apparent reason other than the aggrieved females’

membership in a protected class exists to explain defendants’ refusal to rent the

property. See 3C O’Malley, Grenig & Lee, Federal Jury Practice & Instructions –

Civil § 169:180 (6th ed. 2012).

       None of the elements regarding the lease of the rental property itself directly

overlap with any of the State criminal charges pending against Randy Hames, but the

factual allegations that underpin the alleged acts of sex discrimination under the Fair

Housing Act clearly overlap the State criminal charges. Randy Hames’s alleged

solicitation of sex with each of the private plaintiffs in exchange for rent7 overlaps the

elements of the State criminal charges of solicitation of prostitution8 and sexual



       7
        See doc. no. 1 (Complaint), ¶¶ 22 & 38, Tomeka Bartlett & Kayla Carreker v. Randy Allan
Hames, et al., Civil Action No. 5:18-cv-01096-CLS.
       8
         See Ala. Code § 13A-12-121(b) (“No person shall solicit . . . any person to have sexual
intercourse . . . for monetary consideration or other thing of marketable value. . . .”).

                                               9
extortion.9 The private plaintiffs’ allegations that Randy Hames sat in his parked

automobile outside their homes, entered their homes without knocking or

permission,10 and entered Kayla Carreker’s home “while she was sleeping or . . . in

the shower,”11would be relevant to proof of the State criminal charge of stalking in

the second degree.12

       The government alleged on behalf of fifteen aggrieved women, including the

private plaintiffs, that Randy Hames “subjected female tenants of the Defendants’

residential rental property to discrimination on the basis of sex, including severe,

pervasive, and unwelcome sexual harassment, on multiple occasions.”13                           The

government’s allegation that Mr. Hames demanded that female tenants engage in, or

pressured them to engage in, oral sex or other sexual acts in order to obtain or retain



       9
       See Ala. Code § 13A-6-241 (“A person commits the crime of sexual extortion if he or she
knowingly . . . attempts to cause another person to engage in sexual intercourse . . . by
communicating any threat to injure the body, property, or reputation of any person.”).
       10
         See doc. no. 1 (Complaint), ¶ 19, Bartlett & Carreker v. Hames, et al., Civil Action No.
5:18-cv-01096-CLS; see also id. ¶ 20 (“On one occasion, Hames entered [Tomeka] Bartlett’s home
while she was in the shower. Hames was calling for Bartlett, and she responded by asking him to
come back later. Hames responded ‘No, it is ok. I would rather see you naked.’”).
       11
            Id. ¶ 36.
       12
            See Ala. Code § 13A-6-90.1 (“A person who, acting with an improper purpose,
intentionally and repeatedly, follows, harasses, telephones, or initiates communication . . . with
another person, . . . and causes material harm to the mental or emotional health of the other person,
. . . and the perpetrator was previously informed to cease that conduct is guilty of the crime of
stalking in the second degree.”).
       13
            Doc. no. 1 (Government’s Complaint), ¶ 10.

                                                10
rental housing14 overlaps the elements of the State charges of solicitation of

prostitution, sexual extortion, and human trafficking.15 The government’s allegation

that he offered to grant the aggrieved females tangible housing benefits — such as

reducing or excusing rent payments, late payments, or deposit amounts — in

exchange for engaging in sexual acts with him16 overlaps the elements of the State

charges of sexual extortion and human trafficking. The government’s allegations that

Mr. Hames made “intrusive, unannounced visits to female tenants’ homes for no

apparent legitimate purposes and to further his sexual advances,”17 and that he

menaced “female tenants by repeatedly parking for extended periods of time in front

of their homes when he had no apparent legitimate reason to do so,”18 overlap the

elements of the State charge of stalking in the second degree.19 Finally, the

government’s allegation that Mr. Hames made “unwelcome sexual comments,

propositions, and sexual advances to female tenants”20 arguably overlaps the elements

required to prove the State charges of solicitation of prostitution and sexual extortion.

       14
            See id. ¶ 10(a).
       15
            See Ala. Code § 13A-6-152 (“knowingly subject[ing] another person to . . . sexual
servitude”); Ala. Code § 13A-6-153 (“knowingly . . . solicit[ing] another purpose for the purpose of
. . . sexual servitude”).
       16
            See doc. no. 1 (Government’s Complaint), ¶ 10(c).
       17
            Id. ¶ 10(d).
       18
            Id. ¶ 10(e).
       19
            See supra note 12.
       20
            Doc. no. 1 (Government’s Complaint), ¶ 10(f).

                                                11
       The private plaintiffs’s complaint also contains several supplemental state-law

claims that overlap the State criminal charges against Randy Hames. For example,

their claim of invasion of privacy21 requires proof that the defendant intentionally

intruded on their physical solitude in a way that would outrage or cause mental

suffering, shame, or humiliation to a person of ordinary sensibilities. See 2 Alabama

Pattern Jury Instructions – Civil § 35.00 (3d ed. 2019) (“APJI”). Those elements of

proof, and the accompanying factual allegations, overlap the element of State criminal

charge of stalking in the second degree.22

       The private plaintiffs’ claim of intentional infliction of emotional distress (or

outrage)23 requires them to prove that Randy Hames: intended to cause them

emotional distress, or that he knew (or should have known) that his conduct was

likely to cause plaintiffs emotional distress; that his conduct was extreme and

outrageous; that his intentional or reckless conduct actually caused the private

plaintiffs to suffer emotional distress; and that the private plaintiffs’ emotional

distress was so severe that no reasonable person could be expected to endure it. See

2 APJI § 29.03. Some of those elements of proof coincide with the elements of the


       21
           See doc. no. 1 (Private Plaintiffs’ Complaint), ¶¶ 81-87, Bartlett & Carreker v. Hames, et
al., Civil Action No. 5:18-cv-01096-CLS.
       22
            See supra note 12.
       23
            See supra note 21, at ¶¶ 88-94.

                                                 12
State criminal charge of stalking in the second degree, which requires the prosecution

to prove that the defendant intentionally caused material harm to the mental or

emotional health of the victim(s) alleged in the indictment.24

       Private plaintiff Kayla Carreker also asserts a claim for assault and battery,25

which will require her to prove that Randy Haymes intentionally touched her in a

harmful or offensive manner. See 1 APJI 5.01. The actual act of inappropriately

touching Ms. Carreker does not directly coincide with the elements of the criminal

charges alleged in the State indictment, but the facts surrounding the inappropriate

touching, if coupled with offers to exchange rent obligations for sexual favors, could

constitute proof of sexual extortion, solicitation of prostitution, or human trafficking.

       The private plaintiffs also allege that Randy Hames violated the Alabama

statute prohibiting “human trafficking,” and the proof required for that civil claim

would directly overlap the elements of the criminal charges under the same statute.

See Ala. Code §§ 13A-6-152, 13A-6-153, & 13A-6-157.26

       With that degree of overlap, defendant Randy Hames would not be able to


       24
            See supra note 12.
       25
            See supra note 21, at ¶¶ 95-98.
       26
          In addition, the private plaintiffs also assert a claim for equitable recission under the
Alabama Fraudulent Transfer Act, Ala. Code § 8-9A-1, et seq. See supra note 24, at ¶¶ 110-113.
The proof required for that claim would not directly overlap the elements of any of the criminal
charges pending in State court, but it would implicate the Lis Pendens placed on defendants’
property by the state criminal court.

                                               13
testify truthfully in a deposition about any of the allegations contained in the

government’s or private plaintiffs’ respective complaints without either jeopardizing

his presumption of innocence and defense of the charges alleged in the State criminal

indictment, or suffering from the negative inference that might be drawn from his act

of invoking his Fifth Amendment privilege during his civil deposition.27 Even so,

those are not the court’s only considerations.

       The court also must balance the interests of all plaintiffs — government as well

as private — in proceeding with discovery as expeditiously as may be possible in

these unusual days, in which proceedings in both state and federal courts have been

delayed by the need to protect against the pandemic spread of the Coronavirus

Disease (COVID-19). The government argues that Randy Hames’s deposition is

highly relevant and important to its pattern or practice of discrimination claim, and

that Randy Hames possesses “unique, non-repetitive, firsthand knowledge” of

relevant facts pertaining to its allegations. Doc. no. 42 (Government’s Response), at

8-9. The private plaintiffs also allege that defendant Hames has been harassing, and

attempting to intimidate, witnesses through their family members (see doc. no. 43

(Private Plaintiffs’ Response), at 8-9) — an assertion that, if true, causes this court

       27
         While an adverse inference can be drawn from the invocation of the Fifth Amendment, it
cannot form the sole basis of judgment against that party. See Baxter v. Palmigiano, 425 U.S. 308,
318 (1976); Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1304 (11th Cir.
2009).

                                               14
great concern, and weighs in favor of entering an injunction against defendant Randy

Hames, while simultaneously proceeding with discovery as expeditiously as possible,

despite the pendency of state criminal charges against him.

      Defendant Hames Marina, L.L.C., is not a party to the state criminal

proceedings, and cannot invoke the Fifth Amendment privilege. See, e.g., Braswell

v. United States, 487 U.S. 99, 105 (1988) (“[A] corporation has no Fifth Amendment

privilege.”). Therefore, that entity will be required to produce a representative to

testify at a deposition in accordance with Federal Rule of Civil Procedure 30(b)(6),

regardless of whether that representative is defendant Randy Hames.

      The court initially granted a six-month stay of the government’s case due to the

parallel criminal proceeding. See doc. no. 11 (Order Granting Stay). That stay was

lifted almost a year ago. See doc. no. 14 (Order Setting Final Date of Stay). Even so,

the criminal charges against Randy Hames have not yet been disposed of.

      This court’s assessment of the balance of interests has not changed.

Nevertheless, defendant Hames’s interests in not jeopardizing his presumption of

innocence in the State criminal proceeding, or suffering from the negative inference

that might be drawn from his act of invoking his Fifth Amendment privilege during

his civil deposition, may be taken into consideration with regard to arranging the

timetable of depositions. See Kaeppler v. Jas. H. Matthews & Co., 200 F. Supp. 2d

                                         15
229, 231 (E.D. Pa. 1961).

      Upon consideration of all of the foregoing, defendants’ motion for a protective

order will be granted in part and denied in part.

      First, the deadline for discovery is extended, sua sponte, to August 31, 2020.

      Second, plaintiffs are granted leave to immediately notice depositions for

defendant Randy Hames, but the subjects addressed must relate only to his business

and property ownership interests in Hames Marina, L.L.C.

      Third, if the State criminal charges against Randy Hames have not been

resolved by Friday, August 1, 2020, plaintiffs will be permitted to depose him during

the remainder of the month of August, without prejudice to his right to assert his Fifth

Amendment privilege on a question-by-question basis.

      Separate Orders, one of which will be consistent with the foregoing

conclusions, and the other revising the existing scheduling orders in each case, will

be entered contemporaneously herewith.

      DONE this 3rd day of April, 2020.


                                               ______________________________
                                               Senior United States District Judge




                                          16
